DETAILED ACTION
Applicants’ arguments, filed 7 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
The instant specification discloses the following on page 17, lines 14-21, reproduced below.

    PNG
    media_image1.png
    210
    642
    media_image1.png
    Greyscale

This does not appear to require a separate sequence listing because there is no specifically defined peptide sequence presented here.

Claim Interpretation
The examiner notes that claim 45 is interpreted to require at least one of either stearoyl lysophosphatidylcholine, m-cresol, benzyl alcohol, methyl 4-hydroxybenzoate (methyl paraben), thiomersal, and butylated hydroxytoluene. The issues surrounding each ingredient as they relate to patentability differ.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45, 54, and 56-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2011/0135725 A1).
Lau et al. (hereafter referred to as Lau) is drawn to as Lau is drawn to a lipid construct for delivery of insulin, as of Lau, title and abstract. The composition of Lau appears to be a lipid micelle, as of Lau, figure 1, reproduced below.

    PNG
    media_image2.png
    429
    598
    media_image2.png
    Greyscale

As to claim 45, the claim requires a lipid-based nanoparticle. The composition in the above-reproduced figure appears to be lipid-based. Lau teaches a particle size of 0.020-0.40 microns (20 nm to 400 nm) in paragraph 0353; as such, the composition of Lau is understood to be a nanoparticle.
As to claim 45 the claim requires a bipolar lipid membrane. The lipid monolayer in the above-reproduced structure is understood to be made from bipolar lipids that comprise both a hydrophilic and hydrophobic end and is therefore a bipolar lipid membrane as required by the instant claims.
As to claim 45, the claim requires cholesterol. This is taught as of Lau, as of at least paragraph 0370.
As to claim 45, the claim requires dicetyl phosphate. This is taught as of Lau, paragraph 0370.
As to claim 45, the claim recites either a stabilizer, wherein the stabilizer may be methyl 4-hydroxybenzoate. Lau teaches methyl para-hydroxybenzoate as a preservative in paragraph 0320, which is understood to read on methyl 4-hydroxybenzoate. The examiner will refer to this compound as methyl paraben in the remainder of the office action.
As to claim 45, the claim requires that the methyl paraben be present in an amount of from about 10% to about 25% in the membrane. Lau appears to be silent with regard to methyl paraben content. Nevertheless, generally, differences in concentration between the claimed invention and the prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the concentration has been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method of treating diabetes with a composition comprising insulin, cholesterol, dicetyl phosphate, DSPC (which is an amphipathic lipid) and a biotinylated lipid has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of methylparaben concentration by routine experimentation.
As to claim 45, the claim requires an amphipathic lipid, such as distearoyl phosphate (DSPC). This is taught as of Lau, paragraph 0370, which teaches 1,2-distearoyl-sn-glycero-3-phosphocholine, which is understood to be DSPC.
As to claim 45, the claim requires a hepatocyte receptor binding molecule, such as biotinylated DHPE. Lau teaches this as of paragraphs 0012, 0189, 0358, 0369, and claim 9 of Lau. Biotin appears to act as a targeting ligand to bind to a hepatocyte, as of Lau, paragraph 0011.
As to claim 45, the claim is drawn to a method of treating or ameliorating a diabetes, and requires insulin as a therapeutic agent. Lau teaches the delivery of insulin, as of Lau, title. Lau teaches treatment of diabetes, as of the abstract of Lau.
As to claim 45, Lau appears to teach all of the required ingredients, but not in the same embodiment, as methyl paraben is not in the same embodiment with the other ingredients. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 45, the claim requires that the biotin-DHPE extends outward from the nanoparticle. This appears to have been taught in figure 1 of Lau. Even if, purely en arguendo, Lau does not teach that the biotin-DHPE extends outward from the nanoparticle, the skilled artisan would have been motivated to have modified the particle of Lau to have had this property. This is because Lau teaches that hepatocyte targeting is desirable, as of Lau, abstract, and that biotin binds to receptors on hepatocytes, as of Lau, paragraphs 0178-0179. As such, the skilled artisan would have been motivated to have placed the biotin-containing lipid external to the particle of Lau so that it could have predictably bound hepatocyte receptors with a reasonable expectation of success.
As to claim 45, the claim requires a particle size of about 10 nm to about 150 nm. Lau teaches a particle size of 0.020-0.40 microns (20 nm to 400 nm) in paragraph 0353. This overlaps with the claimed particle size. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a lipid particle for the delivery of insulin are taught by the prior art, and as such, it would not have been inventive for the skilled artisan to have discovered the optimum particle size by routine experimentation.
As to claim 45, Lau teaches that insulin, which is a therapeutic agent, is dispersed throughout the lipid construct as of paragraph 0262.
As to claim 54, Lau teaches non-covalent bonding of the insulin and the lipid particle in paragraphs 0186-0187.
As to claim 56, Lau teaches free insulin and the insulin associated with the complex.
As to claim 57, Lau teaches insulin lispro, insulin aspart, regular insulin, insulin glargine, insulin zinc, human insulin zinc extended, isophane insulin, human buffered regular insulin, insulin glulisine, recombinant human regular insulin, recombinant human insulin isophane, and combinations thereof, as of paragraph 0056 of Lau.
As to claim 58, Lau teaches at least one lipid selected from the group consisting of 1,2-distearoyl-sn-glycero-3-phosphocholine, 1,2-dipalmitoyl-sn-glycero-3-phosphocholine, 1,2-dimyristoyl-sn-glycero-3-phosphocholine, cholesterol, cholesterol oleate, dicetylphosphate, 1,2-distearoyl-sn-glycero-3-phosphate, 1,2-dipalmitoyl-sn-glycero-3-phosphate, and 1,2-dimyristoyl-sn-glycero-3-phosphate as of paragraph 0058 of Lau.
As to claims 59, Lau teaches biotin DHPE and biotin-X-DHPE in paragraph 0189. These comprise biotin.
As to claim 60, Lau teaches biotin DHPE and biotin-X-DHPE in paragraph 0189. These fall within the claim scope.
As to claim 61, Lau teaches biotin DHPE and biotin-X-DHPE in paragraph 0189. These fall within the claim scope.
As to claim 62, Lau teaches cellulose acetate hydrogen phthalate in paragraph 0193.
As to all of the rejected claims, the examiner notes that the reason that methylparaben was used in Lau may differ with the reason that methylparaben was used in the instant application. This is not sufficient to overcome a prima facie case of obviousness. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).


Claims 45, 54, and 56-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2011/0135725 A1) in view of Alan March (US 2011/0195988 A1).
Lau is drawn to a method for treating diabetes comprising administering insulin in a bipolar lipid membrane comprising cholesterol, dicetyl phosphate, an amphipathic lipid, and a hepatocyte receptor binding molecule. See the rejection above over Lau by itself. Lau teaches a preservative, as of at least paragraphs 0316, 0320, 0322, 0325, 0329, and 0335.
Lau does not teach benzyl alcohol or thiomersal.
Alan March is drawn to a liquid composition for administration to the buccal cavity, as of Alan March, title and abstract. Said composition may comprise benzyl alcohol, methylparaben, or thiomersal as a preservative, as of paragraph 0033.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle used in the method of Lau have comprised benzyl alcohol or thiomersal, as taught by Alan March. The composition used in the method of Lau is drawn to a liposome for delivery of insulin, and Lau suggests the inclusion of a preservative. Alan March is drawn to various preservatives. As such, the skilled artisan would have been motivated to have formulated the composition used in the method of Lau with a benzyl alcohol or thiomersal, as of Alan March, to have predictably preserved the composition used in the method of Lau with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. benzyl alcohol or thiomersal, as of Alan March) for incorporation into a composition (that used in the method of Lau), based on its recognized suitability for its intended use (as a preservative). See MPEP 2144.07.  
As to claim 45, the claim requires that the benzyl alcohol or thiomersal be present in an amount of from about 10% to about 25% in the membrane. Alan March teaches a lower content of between 0.5 to 10 mg per mL, which would be about 0.05% to 1% assuming a density of 1 g/mL. However, Lau teaches that the lipid component is itself present at a concentration of 15 mg/mL to 50 mg/mL in paragraph 0282. As such, a case wherein the benzyl alcohol is present at e.g. 2 mg/mL and the lipids are present at 15 mg/mL would appear to indicate that benzyl alcohol is present at about 13.33% with respect to the lipids. As such, the amounts of benzyl alcohol and thiomersal taught by Alan March actually appear to overlap with the amounts required by the instant claims. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, generally, differences in concentration (e.g. of benzyl alcohol or thiomersal) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no such evidence has been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method comprising administering insulin with a drug delivery vehicle comprising cholesterol, dicetyl phosphate, DSPC, benzyl alcohol or thiomersal, and a targeted lipid such as biotin DHPE has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of benzyl alcohol or thiomersal via routine experimentation.
As to dependent claims 54, and 56-62, these are rejected for essentially the same reason as provided over Lau by itself.
As to all of the rejected claims, the examiner notes that the reason that benzyl alcohol, methylparaben, and thiomersal were used in Lau and Alan March may differ with the reason that these ingredients are used in the instant application. This is not sufficient to overcome a prima facie case of obviousness. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV).

Subject Matter Not Rejected Over Prior Art
Claims 16, 49, 51-53, and 67-68 are not rejected on the grounds of prior art.
Claims 16, 49, 51-53, and 67-68 require the presence of either stearoyl lysophosphatidylcholine, m-cresol, or both ingredients. These claims are not rejected for the following reasons.
Lau et al. (hereafter referred to as Lau) is drawn to as Lau is drawn to a lipid construct for delivery of insulin, as of Lau, title and abstract. The composition of Lau appears to be a lipid micelle, as of Lau, figure 1, reproduced below.

    PNG
    media_image2.png
    429
    598
    media_image2.png
    Greyscale

Lau teaches a particle size of 0.020-0.40 microns (20 nm to 400 nm) in paragraph 0353; as such, the composition of Lau is understood to be a nanoparticle. Lau teaches cholesterol and dicetyl phosphate in paragraph 0370 and m-cresol in paragraph 0245.
Instant claims 16 and 68 appear to require either stearoyl lysophosphatidylcholine, m-cresol or both. Claim 67 requires steroyl lysophosphaticylcholine. To the extent that the ingredient is m-cresol, must be present in an amount of about 10% to about 25% in the membrane (e.g. in claim 68(b)), and to the extent that the ingredient is stearoyl lysophosphatidylcholine, it must be present from 1% to 30%. Issues related to each ingredient will be discussed separately.
m-Cresol: The instant claims require that the m-cresol be part of the bipolar lipid membrane of the lipid-based nanoparticle. As best understood by the examiner, while Lau teaches the presence of m-cresol in paragraph 0245, Lau does not indicate that the m-cresol was present in the bipolar membrane of the lipid based nanoparticle. Experiments described in paragraph #7 of the declaration added to the file record on 7 July 2022 (hereafter referred to as the declaration) would appear to indicate that the m-cresol in Lau was not part of the bipolar membrane of the lipid based nanoparticle of Lau. 
The presence or absence of m-cresol in the bipolar membrane of the lipid based nanoparticle appears to have substantial effects on the structure of the nanoparticle because the m-cresol closes the open edges and minimizes the tendency to self-aggregate, as of paragraph #6 of the declaration. As such, the claimed method would appear to differ from the prior art method due to the presence of m-cresol in the membrane of the administered lipid nanoparticles. This is because in the prior art method, either wispy floating structures or aggregates would have been administered, as of applicant’s response, page 13. In contrast, in the claimed method particles in the form of a planar sheet whose edges have been closed would have been administered, as of the last paragraph of page 13 and the top of page 14 of applicant’s response.
As such, while Lau teaches m-cresol, the m-cresol of Lau would not have been part of the bipolar membrane. The skilled artisan would not have known how to have modified Lau to have included m-cresol in the bipolar membrane with a reasonable expectation of success, and would not have been motivated to have performed this modification. The inclusion of m-cresol in the bipolar membrane vs. not in the bipolar membrane has substantial structural effects, as of the declaration
Stearoyl Lysophosphatidylcholine: With regard to stearoyl lysophosphatidylcholine, the examiner notes that this ingredient is missing from Lau. In the prior rejection, the examiner relied upon Kitagawa to teach lysophosphatidylcholine. However, as pointed out in applicant’s response, starting on pages 16-17 of applicant’s response on 7 July 2022, Kitagawa teaches that lysophosphatidylcholine is only useful when the cholesterol content is very high, e.g. at least 50 mol% cholesterol. In contrast, claims 16 and 45 recite cholesterol that are lower than what is taught by Kitagawa, e.g. 18.1% at maximum in claim 1 and 15% at maximum in claim 45. As such, the skilled artisan would not have been motivated to have administered insulin using drug delivery vehicles comprising both lysophosphatidylcholine in the recited range and cholesterol in the recited range. The examiner notes that this issue regarding lysophosphatidylcholine was discussed in greater detail in the reasons for allowance mailed on 21 May 2021 in case 16/916,936 (which is a continuation of the instant case).

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously presented obviousness rejections, as of applicant’s response on 7 July 2022 (hereafter referred to as applicant’s response). The examiner agrees with applicant’s arguments to the extent that they apply to prior art teaching stearoyl lysophosphatidylcholine and claims drawn to stearoyl lysophosphatidylcholine when combined with specific amounts of cholesterol. The examiner agrees with applicant’s arguments as they apply to prior art teaching m-cresol. However, applicant’s arguments have not addressed prior art which teaches benzyl alcohol, methylparaben, thiomersal, and butylated hydroxytoluene, which claim 45 recites are alternatives to stearoyl lysophosphatidylcholine and m-cresol. As such, rejections based upon prior art teaching these components are applicable here. This office action is made NON-FINAL because these issues could have been presented earlier in prosecution but mistakenly were not presented earlier in prosecution.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45, 54, and 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,004,686 in view of Alan March (US 2011/0195988 A1).
The instant claims are drawn to a method of treating diabetes. The method comprising administering to a patient insulin in a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The conflicting claims are drawn to a composition comprising a lipid based particle, a method of making that composition, and a method of treating diabetes using that composition. Said composition includes insulin, a phosphatidylcholine, cholesterol, dicetyl phosphate, and a biotin targeted lipid.
The conflicting claims do not recite benzyl alcohol, methylparaben, or thiomersal.
Alan March is drawn to a liquid composition for administration to the buccal cavity, as of Alan March, title and abstract. Said composition may comprise benzyl alcohol, methylparaben, or thiomersal as a preservative, as of paragraph 0033.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the conflicting claims to have comprised benzyl alcohol, methylparaben, or thiomersal, as taught by Alan March. The composition of the conflicting claims is drawn to a liposome for delivery of insulin. Alan March is drawn to various preservatives. As such, the skilled artisan would have been motivated to have formulated the composition of the conflicting claims or the composition used in the method of the conflicting claims with a preservative, as of Alan March, to have predictably preserved the composition of the conflicting claims or the composition used in the method of the conflicting claims with a reasonable expectation of success. Additionally, the skilled artisan would have been motivated to have optimized the amount of preservative in the composition of the conflicting claims or the composition used in the method of the conflicting claims to have best increased the preservation ability of such a composition.

Claims 45, 54, and 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,751,418 in view of Alan March (US 2011/0195988 A1).
The instant claims are drawn to a method of treating diabetes. The method comprising administering to a patient insulin in a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The conflicting claims are drawn to a composition comprising a lipid based particle, a method of making that composition. Said composition includes a therapeutic agent (e.g. in claim 3), a phosphatidylcholine, cholesterol, dicetyl phosphate (referred to as dihexadecyl phosphate), and a biotin targeted lipid.
The conflicting claims do not recite benzyl alcohol, methylparaben, or thiomersal.
Alan March is drawn to a liquid composition for administration to the buccal cavity, as of Alan March, title and abstract. Said composition may comprise benzyl alcohol, methylparaben, or thiomersal as a preservative, as of paragraph 0033.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the conflicting claims to have comprised benzyl alcohol, methylparaben, or thiomersal, as taught by Alan March. The composition of the conflicting claims is drawn to a liposome for delivery of insulin. Alan March is drawn to various preservatives. As such, the skilled artisan would have been motivated to have formulated the composition of the conflicting claims or the composition used in the method of the conflicting claims with a preservative, as of Alan March, to have predictably preserved the composition of the conflicting claims or the composition used in the method of the conflicting claims with a reasonable expectation of success. Additionally, the skilled artisan would have been motivated to have optimized the amount of preservative in the composition of the conflicting claims or the composition used in the method of the conflicting claims to have best increased the preservation ability of such a composition.


Claims 16, 45, 49, 51-54, 56-62, and 67-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35, and 37 of copending Application No. 16/959,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating diabetes. The method comprising administering to a patient insulin in a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to a method of treating a subject having diabetes mellitus while reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia. The method comprises administering to the subject insulin in a lipid nanoparticle having the following concentrations

    PNG
    media_image3.png
    180
    644
    media_image3.png
    Greyscale

This appears to be the same lipid formulation as recited by the instant claims.
The instant and copending claims differ because the instant claims are drawn to diseases as a whole, whereas the copending claims specify diabetes mellitus. Nevertheless, the method of the copending claims appears to be within the scope of the method of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16, 45, 49, 51-54, 56-62, and 67-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-14, and 16-48 of copending Application No. 17/151,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating diabetes. The method comprising administering to a patient insulin in a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to administering insulin to a patient with diabetes while minimizing iatrogenic hyperinsulinemia. The method of the copending claims comprises administering insulin with the following lipid nanoparticle, as of copending claims 28-29, reproduced below.

    PNG
    media_image4.png
    424
    648
    media_image4.png
    Greyscale

This appears to be the same lipid formulation as recited by the instant claims.
The instant and copending claims differ because the instant claims are drawn to diseases as a whole, whereas the copending claims specify diabetes mellitus. Nevertheless, the method of the copending claims appears to be within the scope of the method of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 45, 54, and 56-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-41 of copending Application No. 16/776,665 in view of Alan March (US 2011/0195988 A1).
The instant claims are drawn to a method of treating diabetes. The method comprising administering to a patient insulin in a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to an orally bioavailable composition and method for treating diabetes. This method may include administering a composition comprising insulin with cholesterol, dicetyl phosphate, an amphipathic lipid, and a hepatocyte receptor binding molecule.
The copending claims do not recite benzyl alcohol, methylparaben, or thiomersal.
Alan March is drawn to a liquid composition for administration to the buccal cavity, as of Alan March, title and abstract. Said composition may comprise benzyl alcohol, methylparaben, or thiomersal as a preservative, as of paragraph 0033.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the copending claims to have comprised benzyl alcohol, methylparaben, or thiomersal, as taught by Alan March. The composition of the copending claims is drawn to a liposome for delivery of insulin. Alan March is drawn to various preservatives. As such, the skilled artisan would have been motivated to have formulated the composition of the copending claims or the composition used in the method of the copending claims with a preservative, as of Alan March, to have predictably preserved the composition of the conflicting claims or the composition used in the method of the copending claims with a reasonable expectation of success. Additionally, the skilled artisan would have been motivated to have optimized the amount of preservative in the composition of the copending claims or the composition used in the method of the copending claims to have best increased the preservation ability of such a composition.
This is a provisional nonstatutory double patenting rejection.

Claims 45, 54, and 56-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-82 of copending Application No. 17/230,089 in view of Alan March (US 2011/0195988 A1).
The instant claims are drawn to a method of treating diabetes. The method comprising administering to a patient insulin in a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to an composition comprising insulin with cholesterol, dicetyl phosphate, an amphipathic lipid, and a hepatocyte receptor binding molecule, as well as insulin.
The copending claims do not recite benzyl alcohol, methylparaben, or thiomersal.
Alan March is drawn to a liquid composition for administration to the buccal cavity, as of Alan March, title and abstract. Said composition may comprise benzyl alcohol, methylparaben, or thiomersal as a preservative, as of paragraph 0033.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the copending claims to have comprised benzyl alcohol, methylparaben, or thiomersal, as taught by Alan March. The composition of the copending claims is drawn to a liposome for delivery of insulin. Alan March is drawn to various preservatives. As such, the skilled artisan would have been motivated to have formulated the composition of the copending claims or the composition used in the method of the copending claims with a preservative, as of Alan March, to have predictably preserved the composition of the conflicting claims or the composition used in the method of the copending claims with a reasonable expectation of success. Additionally, the skilled artisan would have been motivated to have optimized the amount of preservative in the composition of the copending claims or the composition used in the method of the copending claims to have best increased the preservation ability of such a composition.
The copending claims also differ from the instantly claimed invention because the copending claims are drawn to a composition, whereas the instant claims are drawn to a method for treating or ameliorating diabetes. However, the copending claims comprise a therapeutic agent, as of copending claim 78. The skilled artisan would have been motivated to have used the therapeutic agent of the copending claims in a method for treating or ameliorating a disease.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
Applicant has presented arguments regarding the previously presented double patenting rejections, as of applicant’s response on 7 July 2022 (hereafter referred to as applicant’s response). The examiner agrees with these arguments to the extent that they are applicable to rejections over a conflicting patent or copending claims in view of Kitagawa. However, the arguments presented by applicant do not address the combination of the claims of a conflicting patent or copending claims with Alan March. As such, these rejections are applicable here.
With regard to US Patent 10,751,418, applicant presents the following arguments on page 23 of applicant’s response, reproduced below.

    PNG
    media_image5.png
    355
    637
    media_image5.png
    Greyscale

This is not persuasive. That the conflicting claims recite ingredients not required by the instant claims is insufficient to overcome the applied rejection. This is because the instant claims recite the transitional phrase “comprising” which does not exclude additional unrecited elements. See MPEP 2111.03(I).
With regard to provisional non-statutory double patenting rejections, applicant has argued that these will be held in abeyance until claims are deemed allowable. As such, these rejections have been maintained.

Terminal Disclaimer
The terminal disclaimer filed on 7 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 11,077,173;
US Patent 10,918,700; and
US Patent 11,071,715
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Cevc (US 2008/0279815 A1). Cevc is drawn to testing methods for amphiphilic molecules, as of Cevc, title and abstract. Cevc teaches the following in paragraph 0303, relevant text reproduced below.

[0303] Co-solvent addition to the Transfersomes™ containing sodium cholate affects the final membrane-associated insulin amount. Relative efficiency of binding is 60% in the presence of m-cresol and 90% after the introduction of benzyl alcohol into test suspension.

As Cevc is drawn to benzyl alcohol, m-cresol, and membranes, it may be relevant for examination, as the presence of benzyl alcohol and m-cresol in membranes is recited by the instant claims.
The examiner also cites Lenk et al (US Patent 4,522,803). Lenk et al. (hereafter referred to as Lenk) teaches the following as of column 8, lines 18-27, relevant text reproduced below.

    PNG
    media_image6.png
    160
    424
    media_image6.png
    Greyscale

As such, Lenk teaches the benefits of adding BHT to lipid vesicles. This is relevant to examination because BHT is recited by the instant claims.
Also as relevant, the examiner cites Ebihara et al. (Biophysical Journal, vol. 28, November 1979, pages 185-196). This reference is entitled “Effect of Benzyl Alcohol on Lipid Bilayers”, and may be relevant in determining what the skilled artisan would have expected upon combining a benzyl alcohol preservative as of Alan March (US 2011/0195988 A1) and the lipid bilayer containing composition of Lau et al. (US 2011/0135725 A1), as was proposed in the above-set forth obviousness rejection.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612